Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                      CASE NUMBER:

 MARLO JANE HAWLEY,

        Plaintiff,

 vs.

 COMPSON ASSOCIATES, INC.
 a Florida profit corporation,
 CARL E. KLEPPER, JR.
 and ROBERT J. D'ANGELO,

        Defendants.
                                                 /

                       COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, MARLO JANE HAWLEY (“HAWLEY”), by and through her undersigned

 attorney, files this, her Complaint against Defendants, COMPSON ASSOCIATES, INC., a Florida

 profit corporation, (“COMPSON”), CARL E. KLEPPER, JR. (“KLEPPER”), and ROBERT J.

 D’ANGELO, (“D’ANGELO”) hereinafter collectively referred to as “Defendants” and state as

 follows:

                                           JURISDICTION

        1.      The jurisdiction of the Court over this controversy is based upon 29 U.S.C. § 216(b)

 and 28 U.S.C. § 1331. Jurisdiction in this Court is proper as the claims are brought pursuant to the

 Fair Labor Standards Act, as amended (29 U.S.C. §201, et seq.) ("FLSA") to recover unpaid

 overtime wages, unpaid reimbursable costs and, an additional equal amount in liquidated damages;

 to obtain declaratory relief; and to recover reasonable attorneys' fees and costs.

        2.      The jurisdiction of the Court over this controversy is proper pursuant to 28 U.S.C.

 §1331 as these claims arise under 29 U.S.C. §2l6(b) and 28 U.S.C. §§ 2201-2202.

                                             Page |1
                                 LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 2 of 10




        3.      The jurisdiction of this Court over this controversy is also based upon the following:

                    a) The unlawful employment practices alleged below occurred and/or were

                        committed within Palm Beach County, Florida; and

                    b) Defendant, COMPSON, was and continues to be a Florida profit corporation,

                        with its principal place of business in Boca Raton, Florida, doing business

                        within this jurisdictional district.

                                               PARTIES

        4.      At all times material hereto, Plaintiff, HAWLEY, was and continues to be a resident

 of Broward County, Florida.

        5.      At all times material hereto, Plaintiff, HAWLEY, was an “employee” of Defendant.

        6.      At all times material hereto, Defendant, COMPSON, was and continues to be a

 Florida profit corporation, with its principal place of business in Boca Raton, engaged in business in

 Palm Beach County, Florida and with offices located at 36 SE 3rd Street, Boca Raton, Florida 33432.

        7.      At all times material hereto, Plaintiff, HAWLEY, was an “employee[s]” within the

 meaning of the FLSA.

        8.      At all times material hereto, Defendant, KLEPPER, was and continues to be a resident

 of Palm Beach County, Florida.

        9.      At all times material hereto, Defendant, D’ANGELO, was and continues to be a

 resident of Palm Beach County, Florida.

        10.     At all times material hereto, Defendant, COMPSON, was and continues to be an

 “enterprise engaged in commerce” within the meaning of the FLSA.

        11.     At all times material hereto, Defendant, KLEPPER, as Plaintiff’s employer, was

 responsible in whole for Plaintiff’s compensation and/or made the decision not to pay Plaintiff for all

                                              Page |2
                                  LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 3 of 10




 of the work performed.

        12.     At all times material hereto, Defendant, D’ANGELO, as Plaintiff’s employer, was

 responsible in whole for Plaintiff’s compensation and/or made the decision not to pay Plaintiff for all

 of the work performed.

        13.     At all times material hereto, the work performed by Plaintiff was directly essential to

 the business of Defendants.

        14.     At all times material hereto, Plaintiff was “engaged in commerce” within the meaning

 of 29 U.S.C. §§ 206(a) and 207(a)(1) of the FLSA.

        15.     At all times material hereto, Defendants were and continue to be “employer[s]” within

 the meaning of the FLSA.

        16.     At all times material hereto, Defendants were the employers or former employers of

 Plaintiff, HAWLEY.

        17.     Based upon information and belief, the annual gross revenue of Defendants is in

 excess of $500,000.00 per annum during the relevant time period(s).

        18.     HAWLEY, at all times material hereto, in her capacity as an coordinator/assistant

 and non-exempt employee for Defendants engaged in the handling and/or selling, or otherwise

 working on goods or materials that have been moved in or produced for such commerce is

 individually covered by the FLSA.

        19.     Plaintiff, HAWLEY, has fulfilled all conditions precedent to the institution of this

 action and/or such conditions have been waived.

                                     STATEMENT OF FACTS

        20.     On September 30, 2018, HAWLEY was hired by COMPSON as a Development

 Coordinator/Executive Assistant.

                                             Page |3
                                 LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 4 of 10




        21.     Plaintiff was a paralegal with Defendants and performed non-exempt work.

        22.     Plaintiff’s job duties as defined by Compson included support for two field

 representatives, communicating with vendors, support for tow executives/owners of the company,

 handle local personal errands for the executive and their wives (if requested), handle travel

 arrangements and itineraries, coordinate meeting and take phone calls, assist in coordinating parties

 and special events, maintain filing, occasional after hours support for planning purposes; support for

 accounting and recordkeeping. In addition to these duties outlined by Compson, Plaintiff also

 performed notary duties, prepared retail leases and documents, assisted architect and builder with

 permitting and TCO; ran errands to Fedex, the courthouse for recordings, surveyors, architects,

 clients homes, RPIA (the HOA); and handled housekeeping and receptionist duties.

        23.     HAWLEY left Defendants’ employment on August 21, 2020.

        24.     HAWLEY was only paid a weekly salary, and never paid an hourly rate.

        25.     Defendants agreed to pay Plaintiff $65,000.00 annually which is calculated to be

 $1,250.00 per week ($31.25 per hour).

        26.     At all times material hereto, HAWLEY worked for Defendants in excess of 40

 hours within a work week. Specifically, Plaintiff worked approximately fifty (50) fifty-five (55)

 hours per week; often working overtime hours at the office as well as taking work home to work

 nights and weekends. Defendants were aware that Plaintiff was working these overtime hours.

        27.     From the commencement of her employment through her last date of work with

 Defendants, Defendants failed to compensate Plaintiff at a rate of one and one-half times Plaintiff’s

 calculated hourly rate for all hours worked in excess of 40 in a single work week.

                                     STATEMENT OF CLAIM

        28.     Plaintiff should be compensated at the rate of one and one-half times Plaintiff’s

                                             Page |4
                                 LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 5 of 10




 calculated hourly rate for those hours that Plaintiff worked in excess of forty (40) per week as

 required by the FLSA while she was employed by Defendants.

        29.      Plaintiff is entitled to $ 44,995.20, in overtime wages:

        30.      Plaintiff worked approximately 10 hours per week of overtime. Plaintiff’s hourly rate

 is 31.25. Plaintiff’s overtime hourly rate is 46.87 (31.25x1.5). Plaintiff worked for Defendants for 96

 weeks. The total overtime wages due to Plaintiff are $44.995.20.

        31.      Accordingly, Plaintiff is owed a total of $44,995.20 in overtime wages, plus an equal

 amount ($44,995.20) in liquidated damages.

        32.      Plaintiff is also owed a 3% raise for the last 22 months that she was an employee

 calculated to be $1,950.00.

        33.      Plaintiff is also owed retroactive pay for cell phone allowance for 18 weeks calculated

 to be $1,800.00.

        34.      Plaintiff is also owed reimbursement for costs for gas and running errands for the last

 22 months calculated to be $1,000.00.

        35.      Defendants have violated Title 29 U.S.C. §207 in that:

              a. Plaintiff worked in excess of forty hours per week for the period of her employment

                 with Defendants;

              b. No payments, and/or provisions for payment, have been made by Defendants to

                 properly compensate Plaintiff at the statutory rate of one and one-half times Plaintiff’s

                 calculated hourly rate for those hours worked in excess of forty (40) hours per week

                 as provided by the FLSA; and

              c. Defendants have failed to maintain proper time records as mandated by the FLSA,

                 specifically, Defendants failed to maintain total hours worked each workday and

                                              Page |5
                                  LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                         100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                 Phone: 954.990.4320 | Fax: 954.990.4469
                                            www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 6 of 10




                  each workweek; total daily or weekly straight-time earnings; regular hourly pay

                  rate for any week when overtime is worked; total overtime pay for the workweek;

                  deductions from or additions to wages; total wages paid each pay period; and date

                  of payment and pay period covered.

           36.    Defendants’ failure and/or refusal to properly compensate Plaintiff at the rates and

 amounts required by the FLSA was willful.

           37.    Defendants refused and/or failed to properly disclose or apprise Plaintiff of her rights

 under the FLSA.

           38.    All conditions precedent for the bringing of this action have either been satisfied or

 waived.

           39.    Plaintiff has retained the Law Offices of Shawn L Birken, P.A. to represent her in this

 litigation and has agreed to pay the firm a reasonable fee for its services.

           40.    Pursuant to Florida Statute § 448.08 and the FLSA, Plaintiff is entitled to recover

 attorneys’ fees in addition to the amounts owed and prejudgment interest.

           Wherefore, Plaintiff demands judgment against Defendants for her damages, pre and post

 judgment interest, costs of suit, attorneys’ fees, and whatever other relief the court deems just and

 proper.

                                            COUNT I
                                    VIOLATION OF 29 U.S.C. § 207
                                    OVERTIME COMPENSATION

           Plaintiff realleges and reavers paragraphs 1 through 40 of this Complaint as if fully set forth

 herein.




                                               Page |6
                                   LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                          100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                  Phone: 954.990.4320 | Fax: 954.990.4469
                                             www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 7 of 10




         41.    From October 2018, and continuing through to the Plaintiff's last date of employment

 in August 2020, Plaintiff regularly worked in excess of forty (40) hours per week for which Plaintiff

 was not compensated at the statutory rate of one and one-half times Plaintiff’s calculated hourly rate.

         42.    Plaintiff was, and is entitled to be paid at the statutory rate of one and one-half times

 Plaintiff’s calculated hourly rate for all hours worked in excess of forty (40) during any given work

 week.

         43.    At all times material hereto, Defendants failed, and continue to fail, to maintain proper

 time records as mandated by the FLSA.

         44.    Defendants’ actions were willful and/or showed a reckless disregard for the provisions

 of the FLSA as evidenced by their failure to compensate Plaintiff at the statutory rate of one-half

 times Plaintiff’s calculated hourly rate of pay for the hours worked in excess of forty (40).

         45.    Defendants have failed to properly disclose or apprise Plaintiff of Plaintiff’s rights

 under the FLSA.

         46.    Defendants failed to comply with the FLSA by not keeping accurate records of

 Hawley’s hours worked.

         47.    Due to the intentional, willful and unlawful acts of Defendants, Plaintiff suffered and

 continues to suffer damages and lost compensation for time worked over 40 hours per week, plus

 liquidated damages.

         48.    Plaintiff is entitled to an award of reasonable attorneys’ fees and costs pursuant to 29

 U.S.C. §216(b).

         49.    Plaintiff is entitled to be paid at the rate of time and one-half for the hours that she

 worked in excess of the maximum hours provided for in the FLSA with the premium being calculated

 based upon gross nondiscretionary wages.

                                              Page |7
                                  LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 8 of 10




         50.    Defendants knew of and/or showed a reckless disregard for the maximum hour

 provisions of the FLSA as evidenced by their failure to compensate Plaintiff for overtime in the proper

 manner as described above.

         51.    Defendants have failed to properly disclose or apprise Plaintiff of her rights under the

 FLSA.

         52.    All times material hereto, Defendants failed to comply with Title 29 and United

 States Department of Labor Regulations, 29 C.F.R. §§516.2 and 516.4, with respect to those

 similarly situated to the named Plaintiff by virtue of the management policy, plan or decision that

 intentionally provided for the compensation of such employees at a rate less than time and a half

 for their overtime hours.

         WHEREFORE, Plaintiff respectfully requests that judgment be entered in her favor against

 Defendants:

                a.      Declaring, pursuant to 28 U.S.C. §§ 2201 and 2202, that the acts and practices

                        complained of herein are in violation of the maximum hour provisions of the

                        FLSA;

                b.      Awarding Plaintiff’s actual damages;

                c.      Awarding Plaintiff an equal amount as liquidated damages;

                d.      Awarding Plaintiff reasonable attorneys' fees, costs, and expenses of this

                        litigation pursuant to 29 U.S.C. § 216(b);

                e.      Awarding Plaintiff pre and post judgment interest; and
                f.      Ordering any other and further relief that this Court deems just and proper.




                                             Page |8
                                 LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                        100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                Phone: 954.990.4320 | Fax: 954.990.4469
                                           www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 9 of 10




                                       COUNT II
                          UNPAID COMPENSATION (Defendant Compson)

           Plaintiff realleges and reavers paragraphs 1 through 40 of this Complaint as if fully set forth

 herein.

           53.     Pursuant to §448.Fla.Stat., Plaintiff was promised by Defendant, COMPSON, a 3%

 raise for the last 22 months of her employment calculated to be $1,950.00.

           54.     Plaintiff was promised by Defendant, COMPSON, to pay for costs such as gas in

 the amount of $1,000.00.

           55.     Plaintiff was promised by Defendant, COMPSON, pay for cellphone in the amount

 of $1,800.00.

           56.     The promises were made by KLEPPER and D’ANGELO.

           57.     Defendant, COMPSON, breached their agreement with Plaintiff regarding her

 employment by failing to pay her raise and cell phone and gas.

           58.     Plaintiff was harmed by Defendant’s, COMPSON, breach.

           59.     Defendant, COMPSON, owes Plaintiff $4,750.00 in unpaid wages and benefits.

           WHEREFORE, Plaintiff respectfully requests this Court order Defendant to pay

 $4,750.00 in unpaid wages and benefits and fees and costs and any other relief the Court deems

 just and proper.

                                              JURY DEMAND

           Plaintiff demands trial by jury on all issues so triable by right.


 DATED this 23rd day of October, 2020.




                                                 Page |9
                                     LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                           100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                                   Phone: 954.990.4320 | Fax: 954.990.4469
                                              www.birken-law.com
Case 9:20-cv-81964-RS Document 1 Entered on FLSD Docket 10/23/2020 Page 10 of 10




                                            Respectfully submitted,

                                            LAW OFFICES OF
                                            SHAWN L. BIRKEN, P.A.
                                            100 SE 3rd Ave., Suite 1300
                                            Fort Lauderdale, Florida 33394
                                            Tel: (954) 990-4459
                                            Fax: (954) 990-4469
                                            Email: sbirken@birken-law.com


                                   By:__/s/Shawn L. Birken_______________
                                          SHAWN L. BIRKEN
                                          Florida Bar No.: 418765




                                       P a g e | 10
                            LAW OFFICES OF SHAWN L. BIRKEN, P.A.
                   100 SE 3rd Ave., Suite 1300, Fort Lauderdale, Florida 33394
                           Phone: 954.990.4320 | Fax: 954.990.4469
                                      www.birken-law.com
